Exhibit Sinovac Biotech Co. Ltd., Sinovac's Beijing Subsidiary, Obtains High-Tech Enterprise Status Monday March 9, 2009, 8:00 am EDT BEIJING, March 9 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Alternext US: SVA), a leading developer and provider of vaccines in China, announced today that the Chinese government, led by the Ministry of Science and Technology of China, the Ministry of Finance and the State Administration of Taxation, jointly granted the Company's operating subsidiary, Sinovac Biotech Co. Ltd.(Sinovac Beijing), high-tech enterprise status. According to the Enterprise Income Tax Law of the People's Republic of China, Sinovac Beijing has received recognition to benefit from a 15 percent tax rate, down from a 25 percent tax rate. Sinovac Beijing will benefit from the lower tax rate for a three-year validation period, covering 2008, 2009 and 2010. Currently, all benefits of Sinovac are sourced from Sinovac Beijing. According to the China Banking Regulatory Commission Guiding Opinions Number 94, companies with high-tech status are eligible for numerous potential benefits including, preferential treatment in obtaining other support from the government, competitive commercial bank loans and subsidized interest. Mr.
